Citation Nr: 1028821	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 
for ulcerative colitis.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

The Veteran served on active duty from March 1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision, by the Milwaukee, 
Wisconsin, Regional Office (RO), which denied a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
ulcerative colitis due to medications prescribed by VA.  An April 
2008 rating decision confirmed the denial of the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  

The Veteran contends that his ulcerative colitis was made worse 
by the medications prescribed by VA for treatment of gout.  The 
Veteran asserts, in essence, that VA knew or should have known 
that prescribing Indocin and colchicine would cause him problems 
with his ulcerative colitis; as such, he maintains that 
prescribing those medications for treatment of his gout amounted 
to carelessness, negligence or, at the very least, an error in 
judgment.  

The Veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was received in September 2007.  
The Veteran indicated that he went to VA for his gout condition 
and was given a prescription that almost cost him his life.  The 
Veteran stated that the medicine that he was prescribed caused 
him to bleed internally; as a result, he had to spend 6 weeks in 
the hospital and is now required to take medications for the rest 
of his life.  

Submitted in support of the claim was a statement from Dr. Jerry 
C. Evans, dated in May 2007, indicating that the Veteran had a 
two-year history of colitis.  Dr. Evans reported that, in the 
past, he removed large polyps from the Veteran's colon that 
showed high grade dysplasia; however, because of the Veteran's 
age and physical disabilities, the Veteran opted not to undergo 
surgical resection of his colon.  Dr. Evans noted that, in 
November/December 2006, the Veteran developed bilateral foot pain 
and was evaluated at the VA Medical Clinic; he was prescribed 
both Indocin and Colchicine.  Dr. Evans also noted that, shortly 
after starting those medications, the Veteran had nausea, 
vomiting and diarrhea.  It was noted that the Veteran's private 
physician at the Fond du Lac Regional Clinic appropriately 
stopped the Indocin, but the Veteran's symptoms persisted.  The 
Veteran was then admitted to the hospital and underwent a 
colonoscopy where he was found to have severe ulcerative colitis 
exacerbated by the non-steroidal medications.  Dr. Evans stated 
that he has a lot of concern with the idea of placing an elderly 
person over the age of 65 on Indocin.  He explained that many 
studies have shown that patients of this age group have problems 
with ulceration and renal failure, especially those that have 
underlying colitis.  Dr. Evans stated that he felt that those 
non-steroidal medications should not be used as they are well 
known to exacerbate colitis.  Dr. Evans further stated that he 
felt that the Veteran's long hospitalization and rehabilitation 
is the direct result of the prescription of Indocin.  He noted 
that the Veteran required approximately one month in the hospital 
as well as almost a month in transitional care before he was able 
to be discharged.  Dr. Evans stated that this would not have 
happened had the Veteran not been prescribed Indocin.  

Received in October 2007 were VA progress notes dated from 
February 2006 through November 2006.  The Veteran was seen in 
March 2006 to establish care.  His past medical history included 
severe colitis, suggestive of inflammatory bowel disease.  
Following an evaluation, the assessment was severe colitis, 
suggestive of inflammatory bowel disease; colonoscopy and EGD 
were recommended, but the Veteran declined.  The Veteran was seen 
at a VA primary care clinic in November 2006 for complaints of 
redness, swelling, and pain in both feet with walking.  The right 
big toe and the second digit were red, swollen and warm to the 
touch; he also had onychomycosis in all nails on both feet.  He 
had decreased sensation in the toes.  The assessment was gout; he 
was prescribed colchicine and indomethacin.  

The Veteran's claims folder was referred to a VA examiner in 
December 2007 for review and opinion.  The examiner noted that 
the Veteran was seen at a Milwaukee VA CBOC in November 2006 for 
follow up evaluation of his medical problems.  He was diagnosed 
with gout and started on Indocin and colchicine.  The VA examiner 
referred to the letter from Dr. Evans.  The examiner indicated 
that the Veteran reported that he developed nausea and vomiting 
after he started taking Indocin and cholchicine.  It was noted 
that the Veteran was taken to the emergency room 2 to 3 days 
later; he was admitted and hospitalized for over 6 weeks because 
of generalized weakness.  He was told that he was bleeding 
internally.  Since his discharge from the hospital, the Veteran 
has done well.  Currently, his ulcerative colitis is controlled 
with medications.  The examiner stated that he had not received 
records of the hospitalization at St. Agnes; thus, he was unable 
to comment on the association of this hospitalization in relation 
to his treatment at the Appleton CBOC.  The examiner noted that, 
based on Dr. Evan's statement, there was a temporal association.  
It was noted that Indocin can aggravate ulcerative colitis 
although it is not contraindicated in this disease.  Based on the 
letter from Dr. Evans, the examiner opined that colitis was 
aggravated by the Indocin.  The examiner stated that, if this was 
the case, it was his opinion that there was an error in judgment 
in prescribing the Indocin resulting in hospitalization due to a 
flare of his ulcerative colitis.  He further stated that this was 
a temporary flare with no findings of any permanent residuals.  

Received in March 2008 were treatment reports from Dr. Jerry C. 
Evans dated from February 2007 through January 2008.  These 
records show that the Veteran received clinical evaluation and 
treatment for ulcerative colitis.  When seen in February 2007, it 
was noted that the Veteran was being seen for follow-up 
evaluation of his severe ulcerative colitis; it was noted that he 
recently had a prolonged hospitalization after a severe flare of 
colitis.  The examiner stated that the Veteran developed that 
flare after being prescribed nonsteroidal medications.  Dr. Evans 
noted that, had he been younger and in better shape, the Veteran 
would have undergone a colectomy for this.  They were able to 
slowly resolve the severe case of colitis and the Veteran 
eventually went back to baseline.  The impression was that the 
ulcerative colitis flare had resolved.  It was noted that the 
Veteran was doing well.  

In a letter dated in February 2008, Dr. Evans stated that the 
Veteran had been a long-time patient of his for treatment of 
ulcerative colitis.  He noted that the Veteran had had colitis 
for some time and this was well documented in his medical record.  
Dr. Evans also noted that the Veteran was placed on colchicine as 
well as large doses of NSAIDs in 2006; this was prescribed by the 
VA clinic for bilateral foot pain.  Dr. Evans indicated that the 
Indocin caused a severe exacerbation of the Veteran's colitis and 
he nearly succumbed to the illness.  Dr. Evans explained that the 
Veteran needed long-term total parenteral nutrition (TPN), long-
term hospitalization and rehabilitation.  He stated that 
protracted Indocin usage in an elderly male with a history of 
colitis was not medically indicated, and he felt that the Indocin 
directly caused the Veteran's colitis exacerbation.  Dr. Evans 
observed that the Veteran had not really had any flares of his 
colitis since 2006.  

In March 2008, the Veteran's claims folder along with additional 
private medical records were referred to the VA examiner who 
provided the December 2007 opinion for review and an opinion on 
the issue.  The examiner stated that the Veteran did not have any 
permanent increase in his ulcerative colitis which can be 
attributed to the medications that were prescribed by the VA.  
The examiner noted that the medications prescribed by the VA did 
as likely as not cause or contributed to his flare of his 
ulcerative colitis, but this flare was resolved.  He had no 
permanent aggravation of his ulcerative colitis and no permanent 
residuals for the Indocin prescribed.  The examiner stated that a 
short course of Indocin would not be contraindicated with 
ulcerative colitis; however, since alternative therapy for gout 
are available there was some fault on the part of the VA in 
prescribing the Indocin.  Thus, there was a temporary flare of 
his ulcerative colitis requiring hospitalization.  

Received in October 2009 were treatment reports from Saint Agnes 
Hospital dated from December 2006 to January 2007.  These records 
show that the Veteran was seen at St. Agnes on December 11, 2006 
with complaints of nausea, vomiting and diarrhea.  It was noted 
that the Veteran had a history of ulcerative colitis and tubular 
villous adenoma with high grade dysplasia; these were both 
diagnosed in November 2005.  The Veteran indicated that 2-3 weeks 
earlier, he was having no difficulties with his bowel pattern.  
He recently developed bilateral foot pain and was evaluated at 
the VA clinic; he was diagnosed with gout and was prescribed both 
Indocin and colchicine.  The Veteran indicated that, shortly 
after starting those medications, he developed nausea, vomiting 
and diarrhea.  He was evaluated by a private physician who 
recommended that the colchicine and the Indocin be discontinued, 
but his symptoms persisted.  He presented to the emergency room 
at St. Agnes and was eventually admitted.  During his 
hospitalization, he was started on protonix.  

Treatment notes from Dr. Evans dated from February 2007 to July 
2009 show that the Veteran's colitis was considered in remission.  
In September 2007, Dr. Evans noted that the Veteran was doing 
exceedingly well.  The most recent report, dated in July 2009, 
indicates that the Veteran was "doing well."  However, an April 
2009 report indicates that the severe flare of colitis had left 
the Veteran extremely weak and with balance issues.  A January 
2009 entry also refers to balance issues after the severe flare 
of colitis.  These later entries also refer to a change in 
medication required to control the colitis.

Because the VA examiner has indicated that there was a certain 
level of fault in prescribing the medication VA prescribed, and 
because of the suggestion that there now exists additional 
impairment, in the form of greater general debility (weakness) 
and balance issues, further evidentiary development is required 
to ascertain whether the prescription of medication by VA has 
resulted in additional disability.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
examination for the purpose of ascertaining 
whether the Veteran now experiences any 
additional disability as a result of the 2006 
flare of colitis.  The VA examiner should 
review the entire file, examine the Veteran and 
provide an opinion as to the medical 
probabilities that the Veteran has experienced 
a worsening of colitis or the onset of any 
other disability due to the colitis flare in 
2006, such as weakness or balance problems.  
The opinion provided should be supported by 
reference to the record, the examination 
findings, and any medical principles relied on.  

2.  The AOJ should ensure that the examination 
report complies with this remand request.  The 
Veteran's claim should thereafter be re-
adjudicated.  If any benefit sought is denied, 
a supplemental statement of the case should be 
issued and the Veteran and his representative 
should be given opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).




